  Case 7:16-cv-00108-O Document 180 Filed 11/20/19            Page 1 of 3 PageID 4769


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                            WICHITA FALLS DIVISION


 FRANCISCAN ALLIANCE, INC.;
 SPECIALTY PHYSICIANS OF
 ILLINOIS, LLC;
 CHRISTIAN MEDICAL &
 DENTAL ASSOCIATIONS;

 - and -

 STATE OF TEXAS;
 STATE OF NEBRASKA;                                  Civ. Action No. 7:16-cv-00108-O
 COMMONWEALTH OF
 KENTUCKY, by and through
 Governor Matthew G. Bevin;
 STATE OF KANSAS; STATE OF
 LOUISIANA; STATE OF
 ARIZONA; and STATE OF
 MISSISSIPPI, by and through
 Governor Phil Bryant,

           Plaintiffs,

 v.

 ALEX M. AZAR, II, Secretary of the
 United States Department of Health
 and Human Services; and UNITED
 STATES DEPARTMENT OF HEALTH
 AND HUMAN SERVICES,

           Defendants.


      RESPONSE TO DEFENDANTS’ MOTION TO MODIFY FINAL JUDGMENT

       Pursuant to this Court’s order, Docket No. 179, State Plaintiffs respond to

Defendants’ Motion to Modify Final Judgment, Docket No. 178. Like Defendants,

State Plaintiffs interpret the Court’s judgment as vacating only “the unlawful




Response to Defendants’ Motion to Modify Final Judgment                            Page 1
  Case 7:16-cv-00108-O Document 180 Filed 11/20/19                   Page 2 of 3 PageID 4770



portions of the Rule.” Docket No. 175 at 23. Thus, State Plaintiffs do not believe

modification of the judgment is necessary.

       If the Court is inclined to modify its judgment, State Plaintiffs respectfully

suggest that the Court specify that it vacates the Rule “insofar as the Rule defines

‘on the basis of sex’ to include gender identity or termination of pregnancy.”

       The Rule says: “On the basis of sex includes, but is not limited to,

discrimination on the basis of pregnancy, false pregnancy, termination of pregnancy,

or recovery therefrom, childbirth or related medical conditions, sex stereotyping, and

gender identity.” 42 C.F.R. § 92.4. The Court has concluded the Rule is unlawful

insofar as it prohibits discrimination on the basis of gender identity or termination of

pregnancy. State Plaintiffs believe their proposed language captures that conclusion.

       But Defendants’ motion could be read to propose that the Court delete

particular words in the Rule, namely “termination of pregnancy” and “gender

identity.” Docket No. 178-1. But such a deletion could create more confusion that it

resolves. For example, it would leave the words “sex stereotyping” in the Rule, and

some litigants have argued that “discrimination . . . for being transgender is

inherently based on sex stereotypes.” 1 The Court should not invite such arguments
by editing the precise text of the Rule. Instead, the Court should vacate the Rule

insofar as it includes gender identity and termination of pregnancy, regardless of the

words on which Defendants or a future litigant might rely.




       1
         See, e.g., Br. for Resp. Aimee Stephens at 32, R.G & G.R. Harris Funeral Homes, Inc. v. EEOC,
No. 18-107 (U.S. June 26, 2019).



Response to Defendants’ Motion to Modify Final Judgment                                        Page 2
  Case 7:16-cv-00108-O Document 180 Filed 11/20/19             Page 3 of 3 PageID 4771


   Respectfully submitted this the 20th day of November, 2019.


 DOUG PETERSON                               KEN PAXTON
 Attorney General of Nebraska                Attorney General of Texas

 DEREK SCHMIDT                               JEFFREY C. MATEER
 Attorney General of Kansas                  First Assistant Attorney General

 JEFF LANDRY                                 RYAN L. BANGERT
 Attorney General of Louisiana               Deputy Attorney General for Legal Counsel

 MARK BRNOVICH                               DAVID J. HACKER
 Attorney General of Arizona                 Special Counsel to the First Assistant

                                             /s/ William T. Thompson
                                             WILLIAM T. THOMPSON
                                             Special Counsel for Civil Litigation
                                             Texas Bar No. 24088531
                                             will.thompson@oag.texas.gov

                                             OFFICE OF THE ATTORNEY GENERAL
                                             P.O. Box 12548, Mail Code 076
                                             Austin, Texas 78711
                                             (512) 936-1414

                                             ATTORNEYS FOR PLAINTIFFS
                                             STATE OF TEXAS; STATE OF
                                             NEBRASKA; COMMONWEALTH
                                             OF KENTUCKY, by and through
                                             Governor Matthew G. Bevin;
                                             STATE OF KANSAS; STATE OF
                                             LOUISIANA; STATE OF ARIZONA; and
                                             STATE OF MISSISSIPPI, by and through
                                             Governor Phil Bryant


                             CERTIFICATE OF SERVICE
       I hereby certify that on November 20, 2019, I electronically filed the foregoing

document through the Court’s ECF system, which automatically serves notification

of the filing on counsel for all parties.

                                               /s/ William T. Thompson
                                               WILLIAM T. THOMPSON




Response to Defendants’ Motion to Modify Final Judgment                               Page 3
